IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                November 21, 2007
                                No. 07-40111
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

ISRAEL ESTRADA-INFANTE

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 1:06-CR-735-1


Before JONES, Chief Judge, and REAVLEY and PRADO, Circuit Judges.
PER CURIAM:*
      Israel Estrada-Infante (Estrada) appeals the sentence imposed following
his guilty plea to illegal reentry. He argues that his sentence was unreasonable
because the district court failed to consider his family ties and obligations and
his rehabilitative efforts.
      Estrada, however, has been released from federal custody and removed
from the United States, leaving him subject only to an undischarged term of
supervised release.    Because Estrada has requested relief in the form of

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-40111

resentencing, relief we cannot grant, his appeal is moot. See United States v.
Rosenbaum-Alanis, 483 F.3d 381, 383 (5thCir.), petition for cert. filed, (June 25,
2007) (No. 06-12082). Accordingly, the appeal is DISMISSED.




                                        2